DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,660,675 B2.
Claims 1 and 3 of the patent include an external adjustment device comprising: at least one permanent magnet (see “permanent magnet” in lines 64-65 of claim 1); an actuator (see “button” in lines 1-6 of claim 1, which is a specific type of actuator); a control panel (see “control panel” in lines 19-21 of claim 3); and at least one sensor (see “magnetic sensor” in lines 7-13 of claim 1).  Claim 1 of the patent includes that the sensor is configured to output a first time-variable voltage based at least on a time-variable strength of the sensed magnetic field corresponding to rotation of the at least one permanent magnet (see lines 7-13 of claim 1).  Note that because claim 1 of the patent is more specific regarding the “button,” it anticipates the less specific genus of “actuator.”
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,660,675 B2 in view of Pool et al. (US 2010/0121323 A1).
Claims 1 and 3 of the patent include an external adjustment device comprising: at least one permanent magnet (see “permanent magnet” in lines 64-65 of claim 1); an actuator (see “button” in lines 1-6 of claim 1, which is a specific type of actuator); a control panel (see “control panel” in lines 19-21 of claim 3); and at least one sensor (see “magnetic sensor” in lines 7-13 of claim 1).  Claim 1 of the patent includes that the sensor is configured to output a first time-variable voltage based at least on a time-variable strength of the sensed magnetic field corresponding to rotation of the at least one permanent magnet (see lines 7-13 of claim 1).
Claims 1 and 3 fail to include a distraction device (claim 9).
Pool et al. teach a distraction system comprising: a distraction device (200) configured to be implanted within a subject's body; and an external adjustment device (700) configured to be placed external to the subject's body in proximity to the distraction device to cause distraction of the distraction device and treat scoliosis of the subject (see abstract) (Figs. 4 and 6-12).
	It would have been obvious to provide a distraction device (claim 9), as taught by Pool et al., to treat scoliosis of the subject.

Allowable Subject Matter
Claims 2-4, 6-8, 10-12, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	It is noted that Applicant stated that a terminal disclaimer has been submitted (see the remarks filed on June 14, 2022).  However, the Examiner notes that a terminal disclaimer is not present in the file and the EFS Acknowledgement Receipt dated June 14, 2022 does not list receipt of a terminal disclaimer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773